Citation Nr: 0835012	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO. 05-21 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
education benefits in the calculated amount of $19,012.53, 
awarded pursuant to Chapter 30, Title 38 of the United States 
Code, for enrollment in an educational institution from 
January 2002 to July 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired in March 2001, after 24 years of active 
honorable military service.

In February 2006, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2007, at which time it was remanded 
for further development. Following the requested development, 
the RO confirmed and continued its denial of entitlement to 
waiver of recovery of an overpayment of VA education benefits 
in the calculated amount of $19,012.53, awarded pursuant to 
Chapter 30, Title 38 of the United States Code (Chapter 30). 
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1. Effective January 2002 through July 2003, the veteran 
received, simultaneously, VA education benefits under Chapter 
30 and VA rehabilitation benefits under Chapter 31 of 
Title 38 of the United States Code (Chapter 31).

2. Effective July 22, 2003, VA terminated the veteran's VA 
education benefits under chapter 30 resulting in an 
overpayment to the veteran in the calculated amount of 
$19,012.53.

3. The overpayment in question was not due to fraud, 
misrepresentation, or bad faith on the part of the veteran.
4. The overpayment in question was due solely to VA 
administrative error. 


CONCLUSION OF LAW

The overpayment of Chapter 30 VA education benefits in the 
calculated amount of $19,012.53 was not properly created, and 
the veteran has no indebtedness to VA. 38 U.S.C.A. §§ 3685(a) 
and (c), 5112(b)(10), 5302(c) (West 2002 and Supp. 2007); 38 
C.F.R. §§ 1.962(b), 1.963, 3.500(b), 21.7144 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The facts in this matter are not in dispute. VA and the 
veteran both acknowledge that for the period from January 
2002 through July 2003, the veteran was overpaid VA education 
benefits in the calculated amount of $19.012.53. The 
overpayment was created when the veteran was awarded VA 
rehabilitation benefits under Chapter 31, at a time when he 
was already receiving VA education benefits under Chapter 30 
- the veteran received such benefits simultaneously for the 
time frame in question. When the dual payment was discovered, 
the Chapter 30 benefits were terminated. While the veteran 
acknowledges that he was overpaid, he contends that it was 
due solely to administrative error by VA. Therefore, he 
maintains that recovery of the overpayment should be waived. 

After reviewing the record in light of the applicable law, 
the Board finds that the  debt was not validly created and 
that its recovery is barred by law. The veteran was not 
responsible for the creation of the indebtedness. He took all 
reasonable steps necessary to determine whether he was 
entitled to receive the benefits in question. He acted on 
misinformation from VA in accepting VA vocational 
rehabilitation benefits under Chapter 31, at a time when he 
was receiving VA education benefits under Chapter 30. On this 
basis, the appeal will be granted in full. 
Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a veteran, the amount of 
such overpayment shall constitute a liability of such veteran 
to the United States and may be recovered in the same manner 
as any debt. 38 U.S.C.A. § 3685(a) and (c); 38 C.F.R. 
§ 21.7144 (2008). However, a waiver of recovery of an 
overpayment is precluded, where the evidence shows that the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part. 38 U.S.C.A. § 5302(c) ; 38 
C.F.R. § 1.962(b). 

In this case, there is no evidence that the indebtedness 
resulted from fraud, misrepresentation, or bad faith on the 
veteran's part. Thus, the veteran is not precluded from 
challenging VA's attempts to recover the debt. In this 
regard, he has challenged the recovery of the indebtedness on 
the basis that the overpayment was not properly created. That 
is, he has challenged the validity of the debt. The issue of 
the validity of a debt is a threshold determination that must 
be made prior to a decision on a request for waiver of the 
indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); VAOPGCPREC 6-98. 

The dispositive statute in this appeal provides in substance 
that the effective date of a reduction or discontinuance of 
compensation, dependency and indemnity compensation, or 
pension, when an overpayment has been made by reason of an 
erroneous award based solely upon administrative error, 
"shall be the date of last payment." 38 U.S.C.A § 
5112(b)(1) (Italics added); see 38 C.F.R. § 3.500(b). 

Application of these provisions necessarily results in the 
conclusion that the reduction of the award cannot be made 
retroactive to form a debt resulting from an  overpayment of 
benefits to a recipient. Stated alternatively, if the 
effective date of a discontinuance of payments is the date of 
the last payment, then there is no basis to conclude that any 
payments prior to the date of the last payment result in a 
valid debt to VA. Erickson v. West, 13 Vet. App. 495, 499 
(2000). Consequently, there would be no overpayment charged 
to the veteran for the portion of the overpayment 
attributable to administrative error.. 


Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990). However, sole administrative error 
may be found to occur only in cases where the veteran neither 
had knowledge of, nor should have been aware of the erroneous 
award. In such cases, there is no evidence that the veteran's 
actions nor his failure to act contributed to payment 
pursuant to an erroneous award. 38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 
(1997) (sole administrative error is not present if the payee 
knew, or should have known, that the payments were 
erroneous). 

When a veteran is eligible for multiple VA education 
programs, he must elect to participate in one at a time. For 
example, where a veteran is eligible for VA vocational 
rehabilitation benefits under Chapter 31 and is also eligible 
for VA educational assistance under Chapter 30, he must elect 
the type of benefits he desires. That choice does not 
preclude him from later requesting a change in the type of 
benefits he receives. It just means that he can receive 
benefits under no more than one program at a time. 38 C.F.R. 
§§ 21.21(a), 21.742 (2008).

A review of the evidence discloses that in May 2001, the 
veteran began receiving VA education benefits under the 
Montgomery GI Bill. 38 U.S.C.A. Chapter 30. He used such 
benefits for his studies in pursuit of a teaching degree at 
St. Benedict's College. 

By a rating action in August 2001, the RO granted the 
veteran's claim of entitlement to multiple service-connected 
disabilities for which it assigned a 30 percent combined 
rating. Shortly, thereafter, VA notified the veteran that 
such action could entitle him to VA Vocational Rehabilitation 
benefits. 

In November 2001, the veteran met with a VA Vocational 
Rehabilitation and Education (VR&E) Officer to discuss such 
benefits. In January 2002, the veteran was awarded VA 
vocational rehabilitation benefits under Chapter 31 of Title 
38 of the United States Code. 

The veteran received VA education and vocational 
rehabilitation benefits simultaneously until August 2003, 
when his VA Vocational Rehabilitation Counselor asked him if 
he was receiving education benefits under more than one VA 
program. When the veteran responded in the affirmative, his 
counselor informed him that he was not permitted to do so. 
Consequently, the veteran's Chapter 30 education benefits 
were terminated, effective July 22, 2003. The Chapter 31 
Vocational Rehabilitation benefits were continued as they 
constituted the higher benefit. However, the Chapter 30 
benefits which the veteran had received from January 2002 
through July 2003 created an overpayment in the calculated 
amount of $19,012.53. VA is now seeking to recover that 
amount. 

The veteran is adamant that the VR&E officer never informed 
him that he had to select benefits under Chapter 30 or under 
Chapter 31. Conversely, the VR&E officer states that he would 
not tell the veteran that he was eligible for both programs 
simultaneously (VR&E officer's statement, May 2004). The VR&E 
officer acknowledges, however, that unless he became aware 
that the veteran was already enrolled in a program, he would 
not, as a matter of course, raise the issue (VR&E officer's 
statement, February 2006). In this regard, there is evidence 
that during the November 2001 interview, the veteran was 
already receiving VA education benefits. The report of that 
interview indicates that the veteran was receiving 
scholarships or grant funds in the form of a Pell Grant 
and/or Ch. 30. Such evidence tends to support the veteran's 
position and strongly suggests that VA was aware or should 
have been aware of the veteran's receipt of Chapter 30 VA 
benefits prior to the grant of VA Vocational Rehabilitation. 

Although the report of the November 2001 meeting suggests 
that the veteran would require both Chapter 30 benefits and 
Chapter 31 benefits in order to accomplish his goals, there 
is no evidence that the veteran was informed or that he knew 
or should have known that he was not entitled to draw VA 
education benefits and VA vocational rehabilitation benefits 
simultaneously. In fact, the record shows that the veteran 
first learned of the error during a casual conversation in 
August 2003 with his VA Vocational Rehabilitation Counselor. 
At the time, he indicated that he had been misled by VA and 
readily agreed that the Chapter 30 benefits should be 
stopped. In this regard, a VA Vocational Rehabilitation 
Counselor reviewed the file in April 2005 and found no 
statement signed by the veteran acknowledging that he was not 
entitled to receive Chapter 30 and Chapter 31 benefits 
simultaneously. 

The evidence suggests that the creation of the debt was not 
due to any action or inaction on the part of the veteran. 
Rather, when taken together, it leads to the conclusion that 
the veteran's simultaneous award of VA benefits under 
Chapters 30 and 31 was due solely to administrative error on 
the part of VA. As such, the overpayment was not properly 
created; and therefore, the debt is invalid. Accordingly, 
recovery of the reported indebtedness in the calculated 
amount of $19,012.53 is waived in full.


ORDER

There being no indebtedness by the veteran to VA in the 
calculated amount of $19,012.53, awarded pursuant to Chapter 
30, Title 38 of the United States Code, the appeal is granted 
in full.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


